DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set September 9, 2021 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2018/0197481 A1) in view of LI et al (US 2019/0051365 A1) and PARK et al (US 2015/0194110 A1).
As to claim 1: Choi discloses a driving device (Fig. 25, “a driving device DST10”), comprising: 
an output unit configured to supply a first voltage, or a second voltage lower than the first voltage, to an output terminal in response to a voltage of a first node and a voltage of a second node (Fig. 25, “an output unit 1230” configured to supply a first voltage, or a second voltage lower than the first voltage, to “an output terminal 1004” in response to a voltage of “a first node N1” and “a voltage of a second node N2”; ¶0409-0411); 
a first driver configured to control the voltage of the second node in response to a signal of a first input terminal and a signal of a third input terminal (Fig. 25, “a first driver 
a second driver configured to control the voltage of the first node in response to the signal of the first input terminal and a voltage of a third node (Fig. 25, “a second driver 1220” configured to control the voltage of the first node N1 in response to the signal of the first input terminal 1002 and “a voltage of a third node N3”); and 
wherein the second driver includes a seventh transistor that is positioned between the first node and the third voltage, wherein a gate of the seventh transistor is connected to the first input terminal (Fig. 25, the second driver includes “a seventh transistor M8” that is positioned between the first node N1 and “a third voltage VSS”, wherein a gate of the seventh transistor is connected to the first input terminal 1002).
Choi does not expressly disclose the driving device comprises a ninth transistor configured to apply a third voltage lower than the first voltage to the first node, wherein the ninth transistor is positioned between the first node and the third voltage, wherein a gate of the ninth transistor is connected to a fourth input terminal, and the fourth input terminal receives a holding control signal having an enable level after a signal is outputted from an output terminal of a last stage. However, Li teaches a driving device comprises a ninth transistor configured to apply a third voltage lower than the first voltage to the first node, wherein the ninth transistor is positioned between the first node and the third voltage, wherein a gate of the ninth transistor is connected to a fourth input terminal, and the fourth input terminal receives a holding control signal having an enable level after a signal is outputted from an output terminal of a last stage (Figs. 3-6, a driving device comprises “a ninth transistor T1” configured to apply “a low voltage 
Choi and Li do not expressly show the driving device receives a holding control signal have an enable level after a signal is outputted from a last stage. However, Park teaches a driving device comprises a plurality of stages, wherein a timing controller provides a holding control signal have an enable level after a signal is outputted from a last stage of the driving device (Fig. 2-5, 16-17, “a driving device 20” comprises “a plurality of stage circuits 413”, wherein “a timing controller 50” provides “a holding control signal GOL” have an enable level after “a signal GP4n” is outputted from a last stage of the driving device; ¶0063-0066, 0170-0171). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Li to apply a holding control signal to the plurality of stage circuits, wherein the holding control signal have an enable level after a signal is outputted from a last stage of the driving device as taught by Park. The motivation would have been in 
As to claim 2: Choi discloses the third input terminal receives a signal outputted from an output terminal of a previous stage or a start signal (Fig. 25, the third input terminal 1001 receives a signal outputted from an output terminal of a previous stage 1004 or a start signal STP1), a second input terminal receives a second clock signal, and the 2first input terminal receives a first clock signal that has the same period as the second clock signal and a phase that does not overlap a phase of the second clock signal (Figs. 22, 25, “a second input terminal 1003” receives “a second clock signal CLK2”, and the 2first input terminal 1002 receives “a first clock signal CLK1” that has the same period as the second clock signal and a phase that does not overlap a phase of the second clock signal).  
As to claim 3: Choi discloses the output unit includes: 
a fourth transistor that is positioned between the first voltage and the output terminal, wherein a gate of the fourth transistor is connected to the first node (Fig. 25, “a fourth transistor M5” that is positioned between “the first voltage VDD” and the output terminal 1004, wherein a gate of the fourth transistor is connected to the first node N1); 
a fifth transistor that is positioned between the output terminal and the second input terminal, wherein a gate of the fifth transistor is connected to the second node: a first capacitor that is connected between the second node and the output terminal (Fig. 25, “a fifth transistor M6” that is positioned between the output terminal 1004 and the 
a first capacitor that is connected between the second node and the output terminal (Fig. 25, “a first capacitor C1” that is connected between the second node N2 and the output terminal 1004); and 
a second capacitor that is connected between the first node and the first voltage (Fig. 25, “a second capacitor C2” that is connected between the first node N1 and the first voltage VDD).
As to claim 7: Choi discloses the first driver controls the voltage of the second node in response to the first clock signal, and the first driver includes: a first transistor that is positioned between the third input terminal and a third node, wherein a gate of the first transistor is connected to the first input terminal; and a second transistor and a third transistor that are connected in series between the third node and the first voltage, wherein a gate of the second transistor is connected to the second input terminal, and a gate of the third transistor is connected to the first node (Fig. 25, the first driver 1220 controls the voltage of the second node N2 in response to the first clock signal CKL2, and the first driver includes: “a first transistor M2” that is positioned between the third input terminal 1001 and “a third node N3”, wherein a gate of the first transistor M2 is connected to the first input terminal 1002; and “a second transistor M3” and “a third transistor M4” that are connected in series between the third node N3 and the first voltage VDD, wherein a gate of the second transistor M3 is connected to the second input terminal 1003, and a gate of the third transistor M4 is connected to the first node N1).
As to claim 8: Choi discloses the second driver further includes: a sixth transistor that is positioned between the first node and the third input terminal, wherein a gate of the sixth transistor is connected to the third node; and the first driver further includes: an eighth transistor that is positioned between the second node and the third node, wherein a gate of the eighth transistor is connected to the third voltage (Fig. 25, the second driver further includes: “a sixth transistor M7” that is positioned between the first node N1 and the third input terminal 1001, wherein a gate of the sixth transistor M7 is connected to the third node N3; and the first driver further includes: “an eighth transistor M1 that is positioned between the second node N2 and the third node N3, wherein a gate of the eighth transistor M1 is connected to the third voltage VSS).

Response to Arguments
Applicant’s arguments filed on September 9, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2006/0267879 A1) teaches a driver device receives a holding control signal having an enable level after a signal is outputted from an output terminal of a last stage (Figs. 2-5, “a driver device 300” receives “a holding control signal SDIN” having an enable level after “a signal is outputted from an output terminal of a last stage Sn”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LIN LI/
Primary Examiner, Art Unit 2693